Citation Nr: 0705847	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of acute viral labyrinthitis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from December 1972 
to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

An April 2005 rating decision granted service connection for 
degenerative joint disease of the thoracolumbar spine and 
assigned a 20 percent evaluation effective on January 19, 
2001.  

A September 2005 rating decision assigned an increased 
evaluation of 40 percent for the disability effective May 27, 
2005.  No subsequent correspondence has been received from 
the veteran on this issue.  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  



REMAND

A review of the claims files reveals that VA treatment 
records dated from March 2004 to July 2005, which include 
evidence relevant to the issue on appeal, have been added to 
the claims files since the most recent Supplemental Statement 
of the Case in April 2005 without a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2006).  

A careful review of the claims file also shows that the 
veteran was treated during service for acute viral 
labyrinthitis.  While the veteran reports having had 
residuals of this episode, a VA examination has not been 
undertaken in this regard.  

Based on the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
labyrinthitis residuals since July 2005.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has residual disability due to the 
episode of viral labyrinthitis treated 
while he was on active duty.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review in 
this regard.  

3.  After the above-requested action has 
been completed, the RO should then 
readjudicate the claim of service 
connection for the residuals of acute 
viral labyrinthitis, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action in April 2005.  
If the benefit sought on appeal remains 
denied, the veteran must be provided a 
Supplemental Statement of the Case on 
this issue.  The veteran must then be 
given an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  



